DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-3 are pending.
In view of the amendment, filed on 02/08/2022, the following objections / rejections are withdrawn from the previous office action, mailed on 09/14/2021.
Objection to claim 1
Rejections to claims 1-3 under 35 U.S.C. 112(b)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “first means … for attaching said first end of said body to the coupler” wherein, in paragraph [0087], specification defines internal threads (844C) which are designed to threadably engage with the external threads (844A) of the coupler plug (840A), as corresponding structure for the claimed generic placeholder of “first means”.
Claim 1 recites “second means … for attaching said second end of said body to the treatment nozzle and collar” wherein, in paragraph [0088], specification defines the external threads (844D) which are designed to threadably engage with the internal threads of a traditional DDB mating collar or an interface collar of this invention, as corresponding structure for the claimed generic placeholder of “second means”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Irvin Bury (US 2,539,944).
	Irvin Bury (US 2,539,944) disclose a confectionary molder comprising open bottom container including a main body portion (8) and partition means (9) dividing the same into vertical compartments (10, 11); a nozzle (12) including a main body portion (13) and partition means (14) providing a plurality of ways (15 and 16) for flow of plastic material from the receiving end (17) to the delivery end (18) of the nozzle; coupling means (19) for detachably connecting the nozzle to the container; and supplemental partition means (20) associated with the partition means (9 and 14) to prevent plastic material from finding its way from one side of the partition means (9 and 14) to the other side thereof. (See column 2, lines 33-46)
[AltContent: arrow][AltContent: textbox (1st means
(39, 40, 41))][AltContent: arrow]
    PNG
    media_image1.png
    585
    330
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (2nd means)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st distal end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 2nd distal end)][AltContent: textbox (Body (19))][AltContent: arrow][AltContent: arrow][AltContent: textbox (The interface device (35, 44))][AltContent: arrow][AltContent: textbox (A treatment nozzle (13))][AltContent: arrow][AltContent: textbox (A collar, where labeled as (12))][AltContent: textbox (Coupler (40))][AltContent: arrow][AltContent: textbox (Pastry bag (8))]
    PNG
    media_image2.png
    352
    215
    media_image2.png
    Greyscale


[AltContent: textbox (Coloring means)]	Therefore, as to claim 1, Irvin Bury (US ‘944) disclose an interface device for use with a pastry bag (8) into which frosting is loaded for application onto food items, with a two-piece pastry bag coupler (40) and collar, where labeled as (12), and with a treatment nozzle (13), wherein the interface device (35, 44) is interposed between the coupler (40) and collar where at the top of the nozzle labeled as (12), the end of nozzle (13), where the portion (45) is located, and wherein coloring is applied to the frosting as the frosting is extruded: (i) from the bag (8); (ii) through the coupler (40) and said interposed interface device (35, 44); (iii) through the treatment nozzle (13); and (iv) onto the food items; comprising: a body (19) having: (a) a first end, where the lower open end of bag (8) connects to the body (19); (b) a second, distal end where the portion (45) connects upper part of the nozzle (13), where labeled as (12); (c) an internal wall disposed between the first and second ends; (d) coloring means, where the vertical compartments (10 and 11) connect the coupling (19) at the labeled portion (35) (the compartments including their lower portion contain colored frosting and serve as coloring means); (e) first means (39, 40, 41) at the first end for attaching the first end of the body (19) to the coupler (40); and (f) second means, the upper treaded portion of the nozzle (13), at the second end for attaching the second end of the body (19) to the treatment nozzle (13) and collar, where labeled as (12).
	Irvin Bury (US ‘944) discloses the coloring means, where the lower vertical compartments (11 and 12) connect the upper portion of the coupling (19), in a cylindrical shape with a seat. However, the prior art fails to disclose the coloring means is frustoconical shaped having an arcuate seat.
	It would have been obvious for one of ordinary skill in the art to modify the coloring means, as taught by Irvin Bury (US ‘944), through shaping the coloring means to have a frustoconical shaped with an arcuate seat in order to improve the workability of the apparatus facilitating a smooth and uniform movement of the colored frosting into the interface device and then nozzle. Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination.
	Further, as to claim 2, Irvin Bury (US ‘944) discloses the coloring means, labeled as (35) comprises: (a) an seat on the internal wall; and (b) a coloring carrier designed to be placed on the seat; wherein a high viscous coloring material can be deposited in the coloring carrier and the coloring carrier can be placed on the seat prior to extrusion of the frosting through the interface device (19), and which viscous coloring material will apply color to the outside of the frosting as the frosting interacts with the viscous coloring material as the frosting passes through the interface device(19).
	As to claim 3, Irvin Bury (US ‘944) teaches the coloring means comprises: (a) a seat on the internal wall; and (b) a solid coloring material designed to be placed on the seat; wherein the solid coloring material can be placed on the seat prior to extrusion of the frosting through the interface device, in which the coloring material will apply color to the frosting as the frosting interacts with the solid coloring material as the frosting passes through the interface device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/358,399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure in claims 1-3 of the instant application and the claimed structure in claims 1-3 of the copending application are very similar to each other to the extent that they are not patentably distinct and independent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 9,808,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure in claims 1-3 of the instant application and the claimed structure in claims 1-11 of the issued U.S. Patent No. ‘977 are very similar to each other to the extent that they are not patentably distinct and independent.
Response to Arguments
Applicant’s arguments in remarks, filed on 02/08/2022, with respect to previous objections / 35 U.S.C. 112(b) rejections of the claimed subject matter have been fully considered and are persuasive.  Therefore, the previous objections / 112(b) rejections of claims have been withdrawn. 
Applicant's arguments, filed 02/08/2022, in regard to previous prior art rejections have been fully considered but they are not persuasive.
Applicant argues “nowhere in the Bury patent are the elements which examiner has labeled in the office action as “coloring means” (page 7, Fig. 2) described as such or indicated as performing such function.” (see remarks: 2nd page, the 3rd paragraph) further, Applicant argues “nowhere is there support in the Bury patent for the examiner’s statement (Page 8, lines 7-8): “wherein coloring means is applied to the frosting as the frosting is extruded.”
	This is not found persuasive. Irvin Bury (US ‘944) clearly discloses the lower vertical compartments (11 and 12) connect the upper portion of the coupling (19), in a cylindrical shape with a seat where it can structurally be defined as to coloring means to have a frustoconical shaped with an arcuate seat. Even though the prior art is silent on explicitly indicate that the disclosed structure by the prior art is a coloring means. The disclosure clearly reads on claimed coloring means, particularly per Col. 1, line 29 and Col. 4, line 57 of Bury (US ‘944). Accordingly, the disclosure of Irvin Bury (US ‘944) reads on all the structural limitations of “coloring means”, as claimed in claims 1-3.
Finally, after a full review of the submitted remarks in view of the rejections, it has been concluded that there are still differences in interpreting the claimed subject matter in view of the cited reference by Applicant and the examiner. Therefore, Examiner would like to suggest that if Applicant believe that an interview can benefit the prosecution of the instant application, the Attorney of record is kindly invited to contact the undersigned examiner.
Relevant References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spanek, Jr. (US 5,114,044) disclose multiple sleeve pastry tube comprising a first and a second nozzle (16) coupled to the bags (11, 12) with a flange (17) formed surrounding the upper end (18).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        05/20/2022